EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wesley McMichael on May 21, 2021.

The application has been amended as follows: 
Claim 1 (Currently Amended) A mirror cabinet, comprising: A non-reversing image mirror non-reversing image mirror comprising: a first front-surface mirror connected to a second front-surface mirror, the second front-surface mirror disposed at an angle of about 90 degrees to the first front-surface mirror to create a non-reversing image viewing plane, and a pivot attached to the second front-surface mirror between a first side wall and a second side wall of the second front-surface mirror, and the second front-surface mirror having a width greater than a width of the first front-surface mirror; and the cabinet comprising: a front opening, and a pivot counterpart; wherein the pivot is connected to the pivot counterpart such that the non-reversing image mirror is pivotable between a closed position and an open position; wherein a back side of the second front-surface mirror substantially covers the front opening in the closed position; and wherein the non-reversing image viewing plane is visible through the front opening in the open position.  

Claim 2 (Previously Presented) The mirror cabinet of claim 1, wherein the pivot is attached to the second front-surface mirror at a pivot point which is not equidistant from the second side wall and the first side wall.
  
Claim 3 (Previously Presented) The mirror cabinet of claim 1, wherein the first front-surface mirror is connected to a second front-surface mirror at an intersection, and wherein the intersection and the pivot are offset by a predetermined distance from a midpoint of a width of the cabinet.  

Claim 4 (Previously Presented) The mirror cabinet of claim 1, wherein in the open position, the first front-surface mirror is positioned substantially within the cabinet and the second front-surface mirror extends beyond the front opening.  

Claim 5 (Previously Presented) The mirror cabinet of claim 1, wherein the width of the second front- surface mirror is approximately twice the width of the first front-surface mirror.  

Claim 6 (Previously Presented) The mirror cabinet of claim 1, wherein the first front-surface mirror and the second front-surface mirror are fixedly connected so as to pivot in unison.  

Claim 7 (Previously Presented) The mirror cabinet of claim 1, wherein the first front-surface mirror is connected to a second front-surface mirror at a T-shape intersection. 
 
Claim 8 (Previously Presented) The mirror cabinet of claim 1, wherein, in the closed position, both the first front-surface mirror and second front-surface mirror are disposed completely within the cabinet.  

Claim 9 (Currently Amended) The mirror cabinet of claim 1, further comprising a flat mirror mounted opposite the second front-surface mirror for use when the non-reversing image mirror is in the closed position.  

Claim 10 (Currently Amended) The mirror cabinet of claim 9, wherein the non-reversing image mirror is pivotable to an intermediate position whereat the NRIM and the flat mirror may be separately used.  

Claim 11 (Currently Amended) The mirror cabinet of claim 9, further comprising a back panel mounted opposite the second front-surface mirror for use when the non-reversing image mirror is in the closed position, the back panel mounting a decorative feature or display monitor.  

Claim 12 (Previously Presented) The mirror cabinet of claim 1, wherein the cabinet further comprises a plurality of compartments adjacent to the front opening.
  
Claim 13 (Currently Amended) A method of viewing a non-reversing image mirror, comprising: providing a cabinet including a front opening, a first side wall, a second side wall, and a pivot counterpart; providing a non-reversing image mirror pivotably disposed within the cabinet, the non-reversing image mirror including: a first front-surface mirror connected to a second front-surface mirror at an intersection, the second front-surface mirror disposed at an angle of about 90 degrees to the first front-surface mirror to create a non-reversing image viewing plane, a pivot attached to the second front-surface mirror between a first side wall and a second side wall of the second front-surface mirror, wherein the pivot and pivot counterpart are not equidistant between the first and second side walls of the cabinet, and the second front-surface mirror having a width greater than a width of the first front-surface mirror; rotating the non-reversing image mirror via the pivot and pivot counterpart from a closed position to an open position, wherein the non-reversing image viewing plane is visible through the front opening in the open position; and positioning the intersection at about a midpoint of a width of the cabinet between the first and second side walls of the cabinet.  

Claim 14 (Currently Amended) The method of claim 13, wherein in the open position, the first front- surface mirror is positioned substantially within the cabinet and the second front- surface mirror extends beyond the front opening.  

Claim 15 (Currently Amended) The method of claim 13, wherein the width of the second front-surface mirror is approximately twice the width of the first front-surface mirror.  

Claim 16 (Currently Amended) The method of claim 13, wherein the first front-surface mirror and the second front-surface mirror are fixedly connected so as to pivot in unison.  

Claim 17 (Currently Amended) The method of claim 13, wherein, in the closed position, the second front-surface mirror is disposed at an angle of about 90 degrees to the first front- surface mirror.  

Claim 18 (Currently Amended) The method of claim 13, wherein, in the closed position, both the first front-surface mirror and second front-surface mirror are disposed completely within the cabinet.  

Claim 19 (Currently Amended) The method of claim 13, further comprising providing a flat mirror opposite the second front-surface mirror for use when the non-reversing image mirror is in the closed position. 
 
Claim 20 (Currently Amended) The method of claim 13, wherein the cabinet further comprises a plurality of storage features adjacent to the front opening.  

Claim 21 (Currently Amended) The method of claim 13, wherein a back side of the second front- surface mirror substantially covers the front opening in the closed position.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art citations to Watson `184, Palka et al., and Tantillo appeared to be the closest related pieces of evidence.  However, the references failed to define “a mirror cabinet” & “a method of viewing a non-reversing image mirror” as set forth in the claims.  Specifically, the references by themselves or in combination do not reasonably disclose first and second mirrors connected to each other at an angle of about 90 degrees to create a non-reversing image viewing plane, the second mirror having a width greater than the width of the first mirror, and a cabinet having a front opening where a back side of the second mirror substantially covers the front opening in a closed position and the non-reversing image viewing plane is visible through the front opening in an open position, in combination with the other claimed elements as structurally defined and functionally interrelated. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 25, 2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings filed on July 12, 2019 have been approved by the examiner for examination purposes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOH
May 21, 2021


/James O Hansen/Primary Examiner, Art Unit 3637